DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election with traverse of Group I (claims 11-17); Species 1 (Claims 11, 12, 13, and 16-18) in the reply filed on 12/30/2020 is acknowledged.
Claims 14-15 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The Applicant traverses on the ground(s) that:
On. p. 6-7 of the Remarks,“As indicated by the Restriction Office Action, pages 2-3, under 37 CFR 1.475(b), there may not be a unity of invention in (5) scenarios of a product and a process. 
However, Group I claim 11 and Group II claim 18 are both products. Therefore, 1.475(b) unity of invention categories do not apply and could not support a restriction requirement.
In particular, joinder of Group 11, claim 18, with Group I, claim 11, is requested, because the unit of claim 11 is formed by a capsule+device builds one single inventive concept with the capsule, and claim 18 requires the capsule limitations of claim 11. Applicant points out that the geometry of the capsule is specially conceived for being used exclusively with the device of claim 11. 
The Restriction Office Action, page 5, provides that inner and outer diameters are merely design choices.
However, the technical effect of these features is that in all cases a sealing engagement between the leading sealing edge of the enclosing member of the brewing device and the sealing element of the capsule is achieved, as it is apparent from the application as filed (see English translation page 7, third paragraph). As it is also apparent from the description as filed, a good sealing engagement in this area is of the utmost important, as it is apparent from page 2, last paragraph. In this context, it must be pointed out that the simple seek of a solution among a plurality of ranges is already non-obvious and not a mere design choice as asserted by the Restriction Office Action. Special reference must be made to the combination of slopes between the side wall 18 and the remote wall 20 of the capsule of claim 11 and 18. These slopes, guarantee that in all cases, always two sealing areas are achieved between the capsule and the enclosing member of claim 11 and 18. This leads to this improved sealing engagement.
In addition, claim 18 is amended to improve its form for unity of invention by emphasizing "wherein said floor diameter of said groove is greater than said inner diameter of the enclosing member of the device and smaller than said outer diameter of the enclosing member of the device, to cause a liquid to pass under pressure through said capsule and said circular leading sealing edge having the inner diameter and the outer diameter of the enclosing member of the device to prepare the infusion. 
The restriction of Groups I and 11 is traversed.” 
On. p. 7 of the Remarks, “With regard to the Species lacking unity of invention, Applicant submits that the Species 1-6 further define the limitations of independent claim 11 and therefore are so linked as to form a single general inventive concept of claim 11.
The restriction of species is traversed.” 
Examiner’s Responses:
With respect to Applicant’s traverse in regards to Group I and Group II, Examiner finds the applicant’s argument is not persuasive. Even though Group I and II are both products, they lack unity of invention because the same or corresponding technical features shared between them are not “special” as they do not make contribution over the prior art (Digiuni, US 20160037961). In particular, the “sealing member” shared between Groups I and II is not special because:  
Digiuni discloses a capsule 6 having a sealing member (annular groove 21, annular tooth 22) provided on an injection side of a rim of a capsule to form a tight seal with a capsule holder 9 (para. 0039; fig. 1). 
With respect to the inner and outer diameter of the leading sealing edge of the enclosing member and the slopes of the side wall 18 and the remote wall 20 of the capsule, Digiuni discloses essentially the capsule holder 9 having the inner and outer diameter. One of ordinary skill in the art would modify the diameter to be of claimed values, based on the desired application. The diameter is a result-effective variable – MPEP 2144.05, II-A/B. The originally-filed disclosure does not provide reason why having claimed range (i.e. inner diameter between 29.8 and 30.4 mm and the outer diameter between 30.6 and 32 mm) solves any problem, therefore the range is understood to be design choice. It is understood that Digiuni’s capsule holder 9 would perform equally well as the claimed invention.  



Therefore, the restriction requirement between Group I and II is maintained by Examiner. 
With respect to applicant’s traverse in regards to species requirement, Examiner finds the Applicant’s argument not persuasive. Species 1-6 do not form a single general inventive concept of claim 11. In particular, Species 1 (shown in figs. 2-4) directed to a sealing member, Species 2 (shown in Fig. 5) directed to another sealing member having deformable wall, Species 3 (shown in fig. 8) directed to another sealing member having “blind hole”, Species 4 (shown in fig. 1) directed to a capsule, Species 5 (shown in fig. 6) directed to another capsule, Species 6 (shown in fig. 7) directed to another capsule. Therefore, Species 1-6 do not form a single general inventive concept.  
The requirement is still deemed proper and is therefore made FINAL. 
 amended; Claims 1-10 have been canceled; and claims 11-17 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/30/2020 and 06/29/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Objections
Claims 11-13 and 16-17 are objected to because of the following informalities:  
In claim 11: 
The annotation “--’ in line 2 should be read “:”
The annotation “--’ in line 10 should be read “:”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claim 11: 
The limitation “said leading edge” in line 23 lacks a clear antecedent basis. The first instance of “a circular leading sealing edge” is recited in line 12 of claim 11. It is unclear if the limitation “said leading edge” refers to the same leading sealing edge, which is previously recited in line 12 of claim 11. 
For the purpose of substantive examination, it is presumed that “said leading edge” refers to the same leading sealing edge which is previously recited in line 12. 
The limitation “said leading edge” in line 24 lacks a clear antecedent basis. The first instance of “a circular leading sealing edge” is recited in line 12 of claim 11. It is unclear if the limitation “said leading edge” refers to the same leading sealing edge, which is previously recited in line 12 of claim 11. 
For the purpose of substantive examination, it is presumed that “said leading edge” refers to the same leading sealing edge which is previously recited in line 12. 
The limitation “said leading edge” in line 25 lacks a clear antecedent basis. The first instance of “a circular leading sealing edge” is recited in line 12 of claim 11. It is unclear if the limitation “said leading edge” refers to the same leading sealing edge, which is previously recited in line 12 of claim 11. 
For the purpose of substantive examination, it is presumed that “said leading edge” refers to the same leading sealing edge which is previously recited in line 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoakim et al. (US 20060110507)
Regarding Claim 11, Yoakim discloses a unit (extraction system, para. 0029; fig. 1) for preparing infusions, comprising: 
capsule 1) including: 
a truncated cup-shaped main body (cup-like base body 4) defining a main axis and having an upper base and an open lower base (annotated fig. 2), 
a lid (foil member 5) for closing said lower base and forming an inner chamber with said main body in which there is contained an infusion product (ingredients 3) (para. 0057, 0066), 
a perimetrical rim (flange-like rim 6) projecting outwardly from said lower base and having an injection side and an extraction side (para. 0066), and 
a sealing member (sealing member 8), provided on said injection side of said rim (para. 0067); and 


[AltContent: connector][AltContent: textbox (Open lower  base)][AltContent: textbox (Extraction side)][AltContent: textbox (Injection side)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper base)]
    PNG
    media_image1.png
    705
    485
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art 
Yoakim (US 20060110507))][AltContent: textbox (Main axis)]


a device (enclosing member 9) for preparing infusions including:
a truncated-cone-shaped enclosing member (enclosing member 9) configured to receive said capsule (capsule 1) and having a circular leading sealing edge (annular support skirt 18), said device being configured to prepare the infusion by causing a liquid to pass under pressure through said inner chamber (para. 0062), said leading sealing edge (annular support skirt 18) having an annular cross section defining an inner diameter and an outer diameter (fig. 2), 
extraction system) has a rest position in which said leading sealing edge (annular support skirt 18) is remote from said sealing member (sealing member 8) and an operative position in which said leading sealing edge (annular support skirt 18) is compressed against said sealing member (sealing member 8) to provide fluid tightness during the preparation of said infusion (para. 0045-0046), 
wherein said sealing member (sealing member 8) includes an annular groove (L-shaped ring) surrounding the main body and which is formed by a side wall of said main body and a remote wall from said main body, said groove narrowing from the injection side towards the extraction side (annotated fig. 2), said groove having a floor and said remote wall sloping relative to the main axis, 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (side wall of groove)][AltContent: textbox (remote wall of groove)][AltContent: textbox (groove)]
    PNG
    media_image1.png
    705
    485
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art 
Yoakim (US 20060110507))]

wherein said groove (L-shaped ring) and said leading sealing edge (annular support skirt 18) are configured so that, in the operative position, said leading sealing edge is (para. 0082; fig. 4) [it is noted that the surface 30 and 15 of the enclosing member 9 sealing compress on the respective surface 29 and 8 of the capsule]
[AltContent: textbox (Prior Art 
Yoakim (US 20060110507))]
    PNG
    media_image2.png
    559
    488
    media_image2.png
    Greyscale



wherein said leading sealing edge (annular support skirt 18) has an inner diameter and an outer diameter [it is noted that the support skirt 18 having a width extending radially outward from the capsule, therefore it inherently has the inner and outer diameter],  
wherein said floor of said groove (L-shaped ring) defines a floor diameter that is greater than said inner diameter of the enclosing member (enclosing member 9) and smaller than said outer diameter of the enclosing member [looking at fig. 4, it is noted the floor of the groove is located between the annular support skirt 18 and the surface 30 of the enclosing member 9], 
wherein said side wall in a region of said groove slopes at an angle relative to said main axis (fig.3), and 
wherein said groove has a height measured from a lowest point of said extraction side and a depth measured from said maximum height, to the floor of said groove (fig. 3).
However, Yoakim does not disclose:
said groove having the floor and said remote wall sloping between 15 and 450 relative to the main axis, 
wherein said leading sealing edge has the inner diameter between 29.8 and 30.4 mm and the outer diameter between 30.6 and 32 mm, 
wherein said side wall in a region of said groove slopes at an angle between 14 and 17.50 relative to said main axis, 
wherein said groove has a maximum height between 0.8 and 3 mm measured from a lowest point of said extraction side and a depth between 0.5 and 1.5 mm measured from said maximum height, to the floor of said groove. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that to design the sealing member of the capsule to have such configuration as stated above, is merely a design choice, such that the sealing member of the capsule is sealingly pressed against the enclosing member in a manner to ensure proper seal and prevent any leak (para. 0042). 

Regarding claim 12, Yoakim discloses the unit (extraction system), wherein said capsule (capsule 1) has a guide area (side wall of the body 4) on said side wall extending from the floor of said annular groove (L-shaped ring) to at least one third of the height of said capsule [it is noted that the side wall of capsule helps guide the capsule into the enclosing member 9].  

    PNG
    media_image1.png
    705
    485
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art 
Yoakim (US 20060110507))]


Regarding claim 13, Yoakim discloses the unit (extraction system), wherein an inner wall of said enclosing member and the side wall of said capsule have mating shapes in said guide area (fig. 2).

Regarding claim 16, Yoakim discloses the unit (extraction system), wherein said annular groove (L-shaped ring) narrows from said injection side towards said extraction [it is noted the side wall of the groove slopes at an angle different from the remote wall of the groove, which results in the groove narrows asymmetrically].  
[AltContent: textbox (Prior Art 
Yoakim (US 20060110507))]
    PNG
    media_image1.png
    705
    485
    media_image1.png
    Greyscale



Regarding claim 17, Yoakim discloses the unit (extraction system), wherein the angle of slope of said side wall of said main body relative to said main axis is smaller than an angle of slope of said remote wall relative to said main axis [looking at annotated fig. 2, it is evident that the angle of slope of the side wall of the main body is smaller than the slope of the remote wall relative to the main axis]. 

[AltContent: connector]
    PNG
    media_image1.png
    705
    485
    media_image1.png
    Greyscale

[AltContent: textbox (Main axis)]
[AltContent: textbox (Prior Art 
Yoakim (US 20060110507))]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /PHUONG T NGUYEN/ Primary Examiner, Art Unit 3761